UNPUBLISHED

UNITED STATES COURT OF APPEALS

FOR THE FOURTH CIRCUIT

UNITED STATES OF AMERICA,
Plaintiff-Appellee,

v.                                                                      No. 96-4496

JAMES D. BRACKENRICH,
Defendant-Appellant.

Appeal from the United States District Court
for the Southern District of West Virginia, at Beckley.
Elizabeth V. Hallanan, District Judge.
(CR-96-59)

Argued: September 25, 1996

Decided: November 4, 1996

Before LUTTIG and MICHAEL, Circuit Judges, and PHILLIPS,
Senior Circuit Judge.

_________________________________________________________________

Affirmed by unpublished per curiam opinion.

_________________________________________________________________

COUNSEL

ARGUED: John Campbell Palmer, IV, ROBINSON & MCELWEE,
Charleston, West Virginia, for Appellant. John Lanier File, Assistant
United States Attorney, Charleston, West Virginia, for Appellee. ON
BRIEF: Rebecca A. Betts, United States Attorney, Charleston, West
Virginia, for Appellee.

_________________________________________________________________
Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).

_________________________________________________________________

OPINION

PER CURIAM:

Appellant James D. Brackenrich pleaded guilty to a single count
information charging him with the misdemeanor of negligently dis-
charging a pollutant into a wetland without a permit. The district court
sentenced Brackenrich to one-month of imprisonment, one year of
supervised release following his term of imprisonment, and a fine of
$25,000. The Additional Supervised Release Terms include a require-
ment that he "shall forthwith submit and execute a restoration plan
approved by the Environmental Protection Agency for the property
damaged by the instant offense. The maximum period of time
required for restoration shall not exceed 18 months." J.A. at 260.
Brackenrich challenges the terms of the fine and of the restoration
order.* For the reasons that follow, we affirm the district court order.

Brackenrich lodges a series of complaints regarding the district
court's restoration order, none of which is meritorious. Brackenrich
argues that the district court's requirement that he submit a restoration
plan "approved by the Environmental Protection Agency" constitutes
an impermissible delegation of authority to that agency. Brackenrich
expressly agreed in paragraph five of his plea agreement that his sen-
tence could, "at the discretion of the District Court," include as a con-
dition of his release a requirement that he restore the wetland in
question. J.A. at 9. This agreement further provided that "[t]he parties
understand and agree that the District Court and the Probation Office
may seek assistance and counsel from the United States Environmen-
tal Protection Agency as needed in connection with any restoration
issues." J.A. at 9. Regardless of whether the requirement that Brack-
enrich submit a proposal approved by the EPA is authorized by the
plea agreement, the district court was justified in drawing upon the
_________________________________________________________________
*Brackenrich withdrew his argument that the district court selected the
incorrect Sentencing Guideline range.

                    2
expertise of the EPA in this manner. The district court's order
required only the prior approval of the EPA; the court at all times
maintained final authority regarding the imposition and revocation of
Brackenrich's supervised release. Therefore, the district court order in
no way violated the nondelegation doctrine.

Brackenrich's other challenges to the restoration order need detain
us only briefly. We conclude that the district court did make adequate
factual findings with regard to the cost of restoration and Bracken-
rich's financial resources, as evidenced by the court's adoption of the
findings of fact in the presentence report, which contained approxi-
mately four pages of information regarding Brackenrich's financial
condition and ability to pay. Additionally, the district court gave suffi-
ciently clear requirements for the restoration, and its requirement that
the restoration plan be completed within eighteen months was not an
abuse of discretion.

Brackenrich also challenges the district court's imposition of a
$25,000 fine. Brackenrich contends that the district court failed to
make adequate factual findings, failed to consider his ability to pay,
and improperly delegated the timing of fine payments to the probation
officer. We conclude that the district court did make adequate factual
findings, including adoption of the presentence report. Furthermore,
the district court did expressly consider Brackenrich's financial ability
to pay the fine, J.A. at 225; the court even waived the interest on the
fine due to Brackenrich's financial status, J.A. at 261. Regarding the
alleged delegation of authority to the probation officer, Brackenrich
concedes that he failed to object to this aspect of the court's order at
sentencing, and Brackenrich has failed to show how his substantial
rights have been prejudiced by the alleged delegation.

We have read the briefs, heard oral argument, and given thorough
consideration to the parties' contentions. We find that the district
court did not commit reversible error, and therefore we affirm the dis-
trict court order.

AFFIRMED

                     3